FILED
                             NOT FOR PUBLICATION                             JAN 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELISEO ARTERO-FLORES,                             No. 10-71234

               Petitioner,                        Agency No. A088-108-959

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Eliseo Artero-Flores, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum

and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      Artero-Flores does not challenge the agency’s dispositive determination that

his asylum application was time-barred. See Martinez–Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996) (issues not addressed in opening brief are deemed

waived). He also fails to challenge the BIA’s conclusion that he did not request

relief under the Convention Against Torture (“CAT”) before the IJ or raise any

arguments in favor of CAT relief. See id. Thus, we deny the petition as to asylum

and CAT.

      We lack jurisdiction to consider Artero-Flores’s unexhausted claim that he

was mistreated on account of his whistleblowing. See Barron v. Ashcroft, 358 F.3d
674, 678 (9th Cir. 2004). He does not otherwise challenge the BIA’s determination

that he failed to establish a nexus to a protected ground. Thus, Artero-Flores’s

withholding of removal claim fails.

      Finally, the record does not support Artero-Flores’s claim that the BIA failed

to adequately review the IJ’s decision.

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See


                                          2                                   10-71234
Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   10-71234